PER CURIAM.
In the underlying suit for legal malpractice, we find that the trial court erred by granting the defendants’ motion for summary *505judgment and by denying the plaintiffs’ motion for rehearing where the defendants, as the movants on the motion for summary judgment, failed to meet their burden of showing the absence of any genuine issue of material fact. Fla.R.Civ.P. 1.510(c); Morgan v. Growers Mktg. Serv., Inc., 370 So.2d 74 (Fla. 2d DCA 1979). A review of the record shows that a genuine issue of material fact remained as to whether Dr. Pullias, one of the physicians that fell below the standard of care, was employed by HIP Network of Florida, Inc. thereby creating the possibility of liability under the doctrine of respondeat superior.
Accordingly, we reverse and remand for further proceedings consistent with this opinion.